979 So. 2d 1132 (2008)
Alain ADAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5483.
District Court of Appeal of Florida, First District.
April 14, 2008.
Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial judge correctly denied relief on the 3.800(b)(2) motion to correct sentencing error filed in lower court case number 04-485CF. In lower court case number 04-682CF, appellant correctly asserts that the maximum sentence the trial judge could have imposed was 364 days. Porter v. State, 940 So. 2d 579 (Fla. 1st DCA 2006). Appellant's 365-day sentence was therefore illegal. The sentence, however, was imposed on September 12, 2006, and was imposed to run concurrent with the sentence in lower court case number 04-485CF. Accordingly, the error is moot.
AFFIRMED.
BARFIELD, POLSTON, and ROBERTS, JJ., concur.